FILED
                           NOT FOR PUBLICATION
                                                                           OCT 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATHEW RUBEN MANZANO,
                                                 No. 14-55811
              Petitioner-Appellant,
                                                 D.C. No. 5:13-cv-02249-RGK
  v.                                             (VBK)

W. L. MONTGOMERY, Acting Warden,                 MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                      Argued and Submitted October 3, 2016
                              Pasadena, California

Before: D.W. NELSON and PAEZ, Circuit Judges, and BUCKLO,** District
Judge.

       Mathew Manzano (“Manzano”) appeals the district court’s denial of his

petition for habeas corpus brought pursuant to 28 U.S.C. § 2254. Manzano

challenges his murder conviction on the ground that his attorney furnished

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
ineffective assistance of counsel by failing sufficiently to object to the prosecutor’s

misstatement during his closing argument that DNA evidence linked Manzano to

one of the murder victims. We affirm.

      Under Strickland v. Washington, 466 U.S. 668 (1984), to prevail on a claim

for ineffective assistance of counsel, a petitioner must show: “(1) that counsel’s

performance was deficient, and (2) that the deficient performance prejudiced the

defense.” Gallegos v. Ryan, 820 F.3d 1013, 1025 (9th Cir. 2016) (internal

quotation marks omitted). Because Manzano filed his federal habeas petition after

April 24, 1996, we apply the standards set forth in the Anti-Terrorism and

Effective Death Penalty Act of 1996 (AEDPA). See, e.g., Smith v. Swarthout, 742
F.3d 885, 892 (9th Cir. 2014). Accordingly, Manzano is entitled to relief only if the

California Court of Appeal’s adjudication of his claim “(1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States; or (2)

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d)(1)-(2).

      The California Court of Appeal held that Manzano failed to satisfy either of

Strickland’s prongs. The district judge adopted the magistrate judge’s report and


                                           2
recommendation, concluding that the Court of Appeal’s holding was unreasonable

as to the deficiency prong, but reasonable as to the prejudice prong. We need not

address whether Manzano’s counsel performed deficiently because we agree that

the Court of Appeal reasonably concluded that Manzano failed to establish

prejudice. See, e.g., Rogovich v. Ryan, 694 F.3d 1094, 1105 (9th Cir. 2012) (“We

need not look at both deficiency and prejudice if the habeas petitioner cannot

establish one or the other.”).

      The Court of Appeal reasonably held that Manzano was not prejudiced by

his counsel’s purported errors because DNA evidence was not a significant

component of the state’s case. There was ample non-DNA evidence to support

Manzano’s conviction: his alibi was not credible; his shoes matched the size and

pattern of those found outside the home where the murders were committed; a

bullet removed from Manzano’s body shortly after the murders had been fired by

one of the guns used in the shootings; a witness testified that he saw a man limping

out of the home immediately after the murders; and a fellow gang member testified

that Manzano confessed the murders to him. In light of this evidence, coupled with

multiple instructions to the jury that the attorneys’ statements were not to be

considered evidence, the Court of Appeal was not unreasonable in concluding that

Manzano failed to establish a likelihood that the outcome of his trial would have


                                           3
been different but for the prosecutor’s misstatement. Cullen v. Pinholster, 563 U.S.
170, 189 (2011).

      AFFIRMED.




                                          4